Citation Nr: 1548964	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-36 045	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In February 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.  

This matter was previously before the Board in June 2009 and was remanded for further development and to obtain a VA examination and opinion.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In its June 2009 remand order, the Board directed that a VA examination be scheduled to determine whether the Veteran's GERD is at least as likely as not related to his active service, and whether his GERD is secondary to his service-connected diabetes mellitus, type II.  

A VA examination and opinions with respect to the Veteran's GERD were obtained in February 2010.  The Board finds that the opinion pertaining to the relationship between the Veteran's GERD and diabetes mellitus, type II does not sufficiently address the issue of aggravation.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (holding that service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury).  Furthermore, the Board notes that the opinion pertaining to the relationship of the Veteran's esophageal surgery and his GERD relies on the false premise that the Veteran is service connected for esophageal cancer.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to determine if the Veteran's GERD is causally related to service, or proximately due to, or aggravated by, the Veteran's service-connected diabetes mellitus, type II.  

The claims file should be made available to the examiner for review before the examination, along with a copy of this remand. 

2.  The examiner should provide an opinion as whether it is as likely as not (50 percent or greater) that the Veteran's GERD is causally related to service.

3.  The examiner should provide an opinion as whether it is as likely or not (50 percent or greater) that the Veteran's GERD is proximately due to, or aggravated by, the Veteran's diabetes mellitus, type II.

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

If the opinion is that the service-connected diabetes mellitus, type II disability aggravated the GERD, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The examiner should consider the pertinent evidence,  including the February 2010 VA examination.  In this regard, the Board notes that the February 2010 examiner noted in error that the Veteran is service connected for esophageal cancer.  Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure, was denied in the Board's June 2009 decision.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4. Thereafter, readjudicate the issue of entitlement to service connection for GERD, including as secondary to diabetes mellitus, type II.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




